Citation Nr: 0905799	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  04-40 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's 
application to reopen a previously denied claim of 
entitlement to service connection for PTSD.

In July 2007, the Board remanded the veteran's claim for 
further development.  The development has been completed, and 
the case is before the Board for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In an August 2002 decision, the RO denied the Veteran's 
application to reopen his claim for service connection for 
PTSD.  A timely appeal was not submitted, and the decision 
became final.

3.  None of the new evidence associated with the claims file 
since the August 2002 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD, or raises a reasonable 
possibility of substantiating the claim for service 
connection PTSD.





CONCLUSIONS OF LAW

1.  The August 2002 RO decision that denied the claim for 
service connection for PTSD is final.  38 U.S.C.A. § 7105(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's August 2002 denial is 
not new and material with respect to the claim for service 
connection for PTSD, the criteria for reopening the claim for 
service connection for PTSD are not met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's application to reopen his claim 
for service connection for PTSD was received in September 
2003.  He was notified of the provisions of the VCAA by the 
RO and Appeals Management Center (AMC) in correspondence 
dated in October 2003, January 2004, December 2004, and May 
2007.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in January 
2005.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).
During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in May 2007.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the December 2004 VCAA notice letter shows that 
the RO identified the basis for the denial in the prior 
decisions and provided notice that described what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denials.  The Board finds the 
notice requirements pertinent to the issue on appeal 
addressed in this decision have been met.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  
Statements from the Veteran, a lay statement from a fellow 
soldier, service treatment records, service personnel 
records, and VA treatment records have been obtained and 
associated with his claims file.    

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

New and Material Evidence

In an August 2002 rating decision, the RO denied reopening 
the Veteran's claim for service connection for PTSD.  It was 
noted that while the Veteran had an established diagnosis of 
PTSD, there was no credible supporting evidence that the 
claimed in-service stressor actually occurred.  The RO also 
denied reopening his claim for PTSD one month earlier in July 
2002 because his claimed in-service (Vietnam) stressors all 
occurred prior to his service in Vietnam.

Evidence of record considered with these two rating decisions 
included statements from the Veteran, service treatment 
records, service personnel records, VA treatment records 
dated from September to November 2001, a completed PTSD 
questionnaire received in December 2001, and a report of 
medical examination from Durham County Social Services dated 
in June 2002. 

The Veteran attempted to reopen his claim for service 
connection for PTSD in September 2003.  This appeal arises 
from the RO's March 2004 denial to reopen the Veteran's claim 
for service connection for PTSD.  Regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the August 2002 RO decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

Evidence added to the claims file since the August 2002 
denial includes statements from the Veteran; VA treatment 
records dated from November 2001 to November 2008; a copy of 
a letter to the Veteran from a VA psychology resident dated 
in February 2003 that explained the basis for the denial of 
service connection for PTSD and steps he could take to verify 
his claimed in-service stressors; a report of Air Base 
Defense in the Republic of Vietnam: 1961 - 1973, which showed 
attacks on the Pleiku Air Base; a lay statement dated in 
August 2004 from M. R.; and a letter to the Veteran from the 
National Personnel Records Center dated in August 2004 that 
enclosed service personnel records that were already in his 
claims file.  

Some of the additionally received evidence is "new" in the 
sense that it was not previously before agency decision 
makers.  However, none of this evidence is "material" for 
purposes of reopening the claim for service connection for 
PTSD.

In a statement from the Veteran received in May 2002, he 
indicated that he was hospitalized for malaria for four 
months in 1970 at the Third Field Hospital in Saigon and 
believed he was going to die.  The Board observes that rating 
decisions dated in August 1981 and August 1988 denied service 
connection for malaria because there was no evidence that he 
was treated for malaria during service.  In a previously 
submitted statement from the Veteran received in December 
2001, he reported that he was medically evacuated after he 
caught malaria.  The Board has again reviewed the Veteran's 
service treatment records and service personnel records; 
however, they contain no evidence whatsoever of treatment for 
malaria or records of any medical evacuation.  

In November 2002, he asserted that he was a combat veteran.  
A review of service personnel records shows that the 
Veteran's military occupational specialty was listed as 
electrician, that he served in Vietnam from August 1970 to 
July 1971, and that he received the National Defense Service 
Medal, Vietnam Service Medal, and Vietnam Campaign Medal with 
60 Device.  None of these medals, however, is indicative of 
participation in combat.

The evidence of record remains insufficient to verify any of 
the Veteran's claimed in-service stressors.  In a letter 
dated in January 2004, the RO notified the Veteran that 
specific information still was needed including a two-month 
specific date range when the stressful event occurred, his 
unit of assignment at the time of the stressful event, and 
the geographic location where the stressful event took place.  

In statements received in December 2003 and February 2004, 
the Veteran indicated that he served with the 20th Combat 
Engineer Battalion at the Pleiku Air Base.  He stated that 
the base often came under attack, and that his engineering 
duties often required him to travel from Pleiku where the 
convoys came under attack.  In the lay statement from M. R. 
dated in August 2004, M. R. reported that during his second 
tour in Vietnam, he served with the 20th Combat Engineer 
Battalion with headquarters in Pleiku, met the Veteran at 
Pleiku, and reported that the Pleiku Air Base was often 
attacked.  The Air Base Defense report confirms multiple 
attacks on the Pleiku Air Base during the period that the 
Veteran served in Vietnam.  Unfortunately, the Veteran has 
not identified his unit at the time of any claimed stressful 
event, and none of the new or previously submitted evidence 
shows his unit of assignment, or that he was stationed at 
Pleiku Air Base during any attacks.  His service personnel 
records only document his assigned Headquarters.  A special 
orders report dated in November 1970 reflects that his HHC 
(Headquarters and Headquarters Company) was the 4th Engineers 
Battalion.  A remark regarding a period of R&R in June 1971 
lists HQ20thEngrBn(Cbt).  Moreover, in a VA treatment record 
dated in December 1987 that was previously of record, he 
stated that he was 50 miles from Pleiku for a period of nine 
months.

With regard to the claimed convoy attacks, the Veteran 
similarly has not provided sufficient information (geographic 
location of the attacks, a specific two-month period, and his 
unit of assignment at the time) to verify that they occurred.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the August 
2002 RO decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  In addition, evidence added to 
the record clearly does not include competent evidence that 
verifies any of the Veteran's claimed in-service stressors.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for PTSD has not been received.  As such, the 
requirements for reopening the claim are not met, and the 
August 2002 denial of the claim for service connection for 
PTSD remains final.  As the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for PTSD; the appeal is 
denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


